652 S.E.2d 924 (2007)
STATE of North Carolina
v.
George Earl GOODE, Jr.
No. 10A94-6.
Supreme Court of North Carolina.
October 11, 2007.
Lisa Miles, Mark Montgomery, Durham, Diane M.B. Savage, for George Earl Goode, Jr.
*925 Barry S. McNeill, Special Deputy Attorney General, Susan Doyle, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 9th day of February 2006 in this matter for a writ of certiorari to review the order of the Superior Court, Johnston County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th day of October 2007."